Opinion by
Orlady, J.,
This action was brought against the defendants in the name and title designated by the act of assembly under which the Warren Hospital was organized. The writ was served upon the president and the secretary of the board of trustees, who caused a general appearance to be entered for them. The affidavit of defense filed by one of the trustee’s questions the sufficiency of the statement. The plaintiff’s claim as set out in the statement is for services as an architect in making and furnishing plans, specifications and estimates for a certain building to said defendants as set forth in a statement of account annexed and made part thereof, and that the plans were executed by the plaintiff and accepted and approved by them and were also approved by the state board of charities. The statement of account is but explanatory of the facts averred in the body of the statement, and is no more than a calculation of the amount claimed by the plaintiff. It is not necessary that the contract should be in writing to make the defendants liable : Helping Hand Building & Loan Assn. v. Buss, 18 Pa. Superior Ct. 343.
The nature and extent of the plaintiff’s claim is set forth in clear and concise terms and it was not necessary to include in the statement the evidence of the authority of the several trus*550tees to act as such nor the regularity of their proceedings: Gould v. Gage, 118 Pa. 559 ; Murdock v. Martin, 132 Pa. 86; Chestnut St. Nat. Bank v. Ellis, 161 Pa. 244.
The affidavit admits that the plaintiff was requested to prepare the plans and specifications for the erection of a building in accordance with an appropriation, etc., and it does not deny that they were accepted and approved by them, which fact must be taken as admitted: Ashman v. Weigley, 148 Pa. 61. It is not stated “ when ” it was found that the plans required the expenditure of a larger sum than the appropriation, nor “ when ” the bids were submitted, nor that the defendants accepted or approved them conditionally, nor that they did not have full authority to so accept and approve them. When the plans were finally accepted and approved by them, the plaintiff had performed his contract and was entitled to pay for his services. A general denial of liability is not sufficient and the facts on which the defendant relies should be set out with sufficient detail to enable the court to say whether or not they amount to a defense : Roberts v. Andrews, 15 Pa. Superior Ct. 305; Superior Nat. Bank v. Stadelman, 153 Pa. 634; Class v. Kingsley, 142 Pa. 636. The fact as stated in the affidavit that, “ there are other matters of defense which deponent is advised that it is not now necessary to specify,” does not aid in passing on the sufficiency of the facts as set forth in the affidavit as filed and the court did not err in refusing to permit a supplemental affidavit to be filed after the rule for judgment had been argued and had been made absolute.
It is alleged, that, it was found that the plans required the expenditure of a larger sum of public money than was available at that time, but it is not intimated that this objection was chargeable to the architect, nor that they were defective in any particular. The fact that third parties did not accept the plaintiffs’ plans and estimates would not prevent the recovery of his claim unless it was provided that the plans and estimates should have their concurrence.
The judgment is affirmed.
Beaver, J., and W. D. Porter, J., dissent.